--------------------------------------------------------------------------------

 
Exhibit 10.3
 

 




[JP Morgan Dealer Letterhead]


April 21, 2006




STRICTLY CONFIDENTIAL


Altair Nanotechnologies Inc.
204 Edison Way
Reno, Nevada 89502-2306


Attention:
Alan J. Gotcher, Chief Executive Officer,
Ed Dickinson, Chief Financial Officer, and
C. Robert Pedraza, Vice President, Strategy & Business Development

 
Ladies and Gentlemen:


Pursuant to our recent discussions, we are pleased to confirm the arrangements
under which J.P. Morgan Securities Inc. (“JPMorgan") is exclusively engaged by
Altair Nanotechnologies Inc., a Canadian corporation (collectively with its
subsidiaries and affiliates, the ”Company”) to act as its financial advisor in
connection with the Company's strategic planning.


Section 1.  Financial Advisory Services.  During the term of this agreement we
will:


(a) familiarize ourselves with the financial condition and business of the
Company and review the Company's structural defenses, including its charter and
by-law provisions;


(b) provide advice concerning amendments to the Company’s shareholder rights
plan (the “Rights Plan”), including the appropriate exercise price for the
Rights Plan;


(c) periodically update the Company’s senior management and Board of Directors
regarding prevailing market conditions for mergers and acquisitions, with a
particular focus on hostile activity and shareholder responses to various
defensive strategies;


(d) prepare a financial analysis of the Company and consider the appropriateness
of various strategic and financial alternatives;


(e) assist the Company in organizing a defense team of executive, financial,
legal and other key personnel who would respond to any unsolicited offer for the
Company;


(f) analyze the composition of the Company’s shareholder base and monitor any
significant changes in such base;  and


(g) evaluate on a preliminary basis any proposal the Company may receive to sell
or merge the Company or any of its businesses, or to enter into any other form
of business combination.
 

--------------------------------------------------------------------------------

Altair Nanotechnologies Inc.
April __, 2006
 
 
The Company and JPMorgan agree that the Standard Terms and Conditions attached
hereto form an integral part of this agreement and are hereby incorporated
herein by reference in their entirety.


Section 2.  Other Assignments.  As compensation for JPMorgan providing the
services provided for above, that Company agrees that if, within two years of
the date hereof, the Company receives any proposal or offer (collectively, a
“Proposal”) to sell or merge the Company or any of its businesses, or to enter
into any other form of business combination involving a majority of its capital
stock or all or substantially all of its assets or operations (a
“Transaction”),  the Company shall offer JPMorgan the right to act as its
exclusive financial advisor with respect to any such Proposal and as exclusive
financial advisor or dealer manager, as applicable, with respect to a
Transaction or any other transactions that may result from the Company’s
receiving such Proposal (including (i) any merger, sale, acquisition,
divestiture, joint venture or other business combination, any repurchase by the
Company of a significant amount of its securities (but excluding any license of
the Company’s technology unless such license applies to all or substantially all
of the technology of the Company), or (ii) any recapitalization of the Company,
or any spin-off, split-off or other extraordinary dividend of cash, securities
or other assets of the Company to shareholders of the Company (an “Alternative
Transaction”)).


In addition, in the event the Company, within two years of the date hereof,
determines to issue any equity or debt securities through a public or Rule 144A
offering or a private placement, enter into a syndicated credit facility, any
interest rate hedging, foreign exchange hedging or equity derivative transaction
or any escrow arrangement, or pursue any restructuring of debt securities of the
Company (by consent, tender offer or otherwise), and in any such case determines
to engage a financial advisor, investment bank, placement agent or similar
advisor in connection with such transaction, the Company shall offer JPMorgan
the right to act as lead manager and sole bookrunner in the case of any such
offering, as exclusive placement agent in the case of any such placement, as
lead arranger and sole bookrunner in the case of any such credit facility, as
exclusive structuring advisor and arranger in the case of any such hedging or
derivative transaction, as escrow agent in the case of any such escrow
arrangement and as exclusive financial advisor or dealer-manager in the case of
any such restructuring of debt securities.


If JPMorgan agrees to act in any capacity referred to above, the Company and
JPMorgan will enter into the appropriate form of agreement relating to the type
of transaction involved and containing customary terms and conditions acceptable
to the Company and JPMorgan, including provisions relating to the scope of
JPMorgan’s services, JPMorgan’s compensation and an indemnification of
JPMorgan.  However, unless specifically covered by a separate agreement setting
forth such arrangement, the provisions of Section 1 of the Standard Terms and
Conditions shall apply to each such transaction.  The Company acknowledges that
the foregoing is neither an express nor implied commitment by JPMorgan to act in
any such capacity or to purchase or place securities, or to provide or be
responsible to provide any financing or other financial services, which
commitment shall only be set forth in a separate written agreement in customary
form for the type of services being provided.


Section 3.  Expenses and Payments. In addition to our fees for professional
services, you agree to reimburse us for, and we will separately bill, our
reasonable expenses as incurred, including travel costs, document production and
other similar expenses, and reasonable fees of counsel and other professional
advisors; provided, however, the Company shall not be required to reimburse JP
Morgan for more than $30,000 in fees and expenses of any kind in the aggregate
without its prior written consent, not to be unreasonably withheld (and except
as otherwise provided in Section 1 of the attached Standard Terms and
Conditions  or any separate written agreement between the Company and JPMorgan).
All amounts payable under this agreement (including the Standard Terms and
Conditions) shall be paid in immediately available funds in U.S. dollars,
without setoff and without deduction for any withholding, value-added or other
similar taxes, charges, fees or assessments.
 
 
2

--------------------------------------------------------------------------------

Altair Nanotechnologies Inc.
April __, 2006
 
 
 
Section 4.  Term. This agreement will be effective as of April 4, 2006 and
will expire on the date two years from the date hereof.  Our services hereunder
may be earlier terminated with or without cause by you or by us at any time, in
any case without liability or continuing obligation to you or to us; provided
that the provisions of Section 2 hereof shall survive any termination by the
Company or expiration of this agreement, and the provisions of Section 3 hereof
(with respect to expenses incurred by us to the date of termination and the last
sentence of such Section 3) and Sections 1, 2 and 4 of the Standard Terms and
Conditions shall survive any termination or expiration of this agreement.


Section 5.  Compliance With Law.  JP Morgan represents that it has all licenses,
permits and qualifications required in order to provide its services under this
Agreement and agrees to provide such services in compliance with all applicable
laws and regulations.


If the terms of our engagement as set forth in this agreement (including the
attached Standard Terms and Conditions) are satisfactory, kindly sign the
enclosed copy of this letter and return it to the undersigned.  We look forward
to working with the Company on this assignment.



 
Very truly yours,


J.P. MORGAN SECURITIES INC.


By:  /s/                                                              
         Name:
         Title:    Managing Director

 
 
Accepted and Agreed As Of
The Date First Written Above:


Altair Nanotechnologies Inc.


By: /s/                                                      
    Name:
    Title:


Enclosure
 
3

--------------------------------------------------------------------------------

Altair Nanotechnologies Inc.
April __, 2006
 
 


STANDARD TERMS AND CONDITIONS




The following general terms and conditions shall be incorporated by reference
into the engagement letter dated April 21, 2006 between Altair Nanotechnologies
Inc. and JPMorgan to which these terms are attached (the “Engagement
Letter”).  Capitalized terms used below without definition shall have the
meanings assigned to them in the Engagement Letter and any references herein to
the “Agreement” shall mean the Engagement Letter together with these Standard
Terms and Conditions.


Section 1. Indemnification and Contribution.


(a) The Company agrees (i) to indemnify and hold harmless JPMorgan and its
affili­ates, and the respective direc­tors, officers, agents, and employees of
JPMorgan and its affiliates (JPMorgan and each such entity or person being
referred to as an “Indemnified Person”), from and against any losses, claims,
demands, damages or liabilities of any kind (collectively, “Liabilities”)
relating to or arising out of activities per­formed or services furnished
pursu­ant to the Agreement, any transac­tion or JPMorgan's role in connection
there­with, and (ii) to reimburse each Indemni­fied Person for all reasonable
expenses (including reasonable fees and disbursements of coun­sel) incurred by
such Indemni­fied Person in connection with investigat­ing, preparing or
defending any investigative, administrative, judicial or regulatory action or
proceeding in any jurisdiction related to or arising out of such activities,
services, transaction or role, whether or not in connection with pending or
threatened litigation to which any Indemnified Person is a party, in each case
as such expenses are incurred or paid.  The Company will not, however, be
responsible for any such Liabilities or expens­es to the extent that they are
finally judicially determined to have result­ed primarily from an Indemnified
Person’s bad faith, gross negligence or willful misconduct.  The Company also
agrees that no Indemnified Person shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to the Company or any of its
securityholders or creditors for or in connection with the Agreement, any
transaction or JPMorgan's role or services in connec­tion there­with, except to
the extent that any such Liabil­ities or expens­es incurred by the Company are
finally judicially deter­mined to have resulted primarily from an Indemnified
Person's bad faith, gross negligence or willful misconduct. In no event shall
any Indemnified Person be responsible for any special, indirect or consequential
damages.


(b)  The Company shall not be liable for any settlement of any litigation or
proceeding ef­fected without its written consent.  The Company will not, without
JPMorgan’s written consent, settle, compromise, consent to the entry of any
judgment in or otherwise seek to terminate any claim, action or proceeding in
respect of which indemnity may be sought hereunder, whether or not any
Indemnified Person is an actual or potential party thereto, unless such
settlement, compromise, consent or termination includes an unconditional release
of each Indemnified Person from any liabilities arising out of such claim,
action or proceeding. If the Company enters into any agreement or arrangement
with respect to, or effects, any proposed sale, exchange, dividend or other
distribution or liquidation of all or a significant portion of its assets in one
or a series of transactions or any significant recapitalization or
reclassification of its outstanding securities, the Company shall provide for
the assumption of its obligations under this Section 1 by another party
reasonably satisfactory to JPMorgan.


(c)  If the foregoing indemnification is unavailable or insufficient to hold an
Indemnified Person harmless in respect of any Liabilities (and related expenses)
referred to therein then, in lieu of indemnifying such Indemnified Person
hereunder, the Company shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Liabilities (and related expenses) in
such proportion as is appropriate to reflect the relative benefits to the
Company, on the one hand, and JPMorgan, on the other hand, of the financial
advice rendered by JPMorgan and also the relative fault of each of the Company
and JPMorgan, as well as any other relevant equitable considerations; provided,
however, that in no event shall the Indemnified Persons be required to
contribute an aggregate amount in excess of the aggregate amount of fees
actually received by JPMorgan under the Engagement Letter.
 
4

--------------------------------------------------------------------------------

Altair Nanotechnologies Inc.
April __, 2006
 
 
Section 2. Financial Advisory Role, Information, Reliance, Confidentiality, etc.


(a)  The Company understands that JPMorgan is acting solely as a financial
advisor, is acting as an independent contractor and is not undertaking to
provide any legal, accounting or tax advice in connection with its engagement
under the Agreement and that JPMorgan's role in any due diligence will be
limited solely to performing such review as it shall deem necessary to support
its own advice and analysis and shall not be on behalf of the Company.


(b) The Company agrees to provide to JPMorgan all information requested by
JPMorgan for the purpose of its engagement under the Agreement and also to
provide access to employees and directors of the Company.  The Company also
agrees that upon closing of any Transaction, the Company shall notify JPMorgan,
in writing, (i) whether it expects to treat the consummated Transaction as a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b), and (ii) if so, the applicable category of “reportable
transaction”.  JPMorgan shall be entitled to rely upon and assume, without any
obligation of independent verification, the accuracy and completeness of all
information that is publicly available and of all information that has been
furnished to it by the Company or any party to a potential Transaction or
Alternative Transaction or otherwise reviewed by JPMorgan, and JPMorgan shall
not assume any responsibility or have any liability therefor.  JPMorgan has no
obligation to conduct any appraisal of any assets or liabilities or to evaluate
the solvency of the Company or any other party to a Transaction or Alternative
Transaction under any state or federal laws relating to bankruptcy, insolvency
or similar matters.


(c) In order to enable JPMorgan to bring relevant expertise to bear on its
engagement under the Agreement from among its global affiliates, the Company
agrees that JPMorgan may share information obtained from the Company hereunder
with its affiliates, and may perform the services contemplated hereby in
conjunction with its affiliates, and that any JPMorgan affiliates performing
services hereunder shall be entitled to the benefits and subject to the terms of
the Agreement. The Company agrees that JPMorgan shall have the right to review
and pre-approve any reference to it or its role as financial advisor under the
Agreement in any public statement made by the Company (such approval not to be
unreasonably withheld).


(d) JPMorgan’s financial advice is intended solely for the benefit and use of
the Board of Directors of the Company in considering the matters to which the
Engagement Letter relates, is not on behalf of, and shall not confer rights or
remedies upon, any shareholder or creditor of the Company or any other person,
and may not be used or relied upon for any other purpose.  Except as otherwise
required by applicable law or governmental or stock exchange regulation, the
Company will treat JPMorgan’s advice as confidential and will not disclose it to
any third party (other than, on a confidential basis, to its counsel and other
advisors in connection with a Transaction) in any manner without JPMorgan's
prior written approval.


(e) Information provided by the Company to JPMorgan in connection with this
Agreement will be kept confidential and will only be used by JPMorgan for
purposes of its engagement hereunder, except information that (i) was in
JPMorgan's possession prior to its disclosure by the Company; (ii) is publicly
disclosed other than by JPMorgan in violation of the Agreement; (iii) is
obtained by JPMorgan from a person other than the Company who, to the knowledge
of JPMorgan, is not bound by a confidentiality agreement with the Company; (iv)
the Company agrees may be disclosed; or (v) is required or requested to be
disclosed under compulsion of law (whether by oral question, interrogatory,
subpoena, civil investigative demand or otherwise), by order or act of any court
or governmental or regulatory authority or body or by JPMorgan's independent
auditors or accountants. JPMorgan may also disclose such information to those of
its own and its affiliates’ respective officers, directors, employees,
representatives, auditors and professional advisors who need to know such
information for purposes of performing the services described in the Agreement,
and to potential parties to an Alternative Transaction who have executed
confidentiality agreements with or for the benefit of the Company in a form
reasonably satisfactory to the Company.  JPMorgan’s obligations under the first
sentence of this paragraph shall terminate two years from the date hereof.
 
5

--------------------------------------------------------------------------------

Altair Nanotechnologies Inc.
April __, 2006

 
(f) Notwithstanding any other provision herein, the Company and each of its
employees, representatives or other agents may disclose to any and all persons,
without limitation of any kind, the U.S. income and franchise tax treatment and
the U.S. income and franchise tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses,
if any) that are provided to the Company relating to such tax treatment and tax
structure insofar as such treatment and/or structure relates to a U.S. income or
franchise  tax strategy, if any, provided to the Company by JPMorgan or its
affiliates.


Section 3. Other Business Relationships.


(a) You understand that JPMorgan and its affiliates (collectively, “Morgan”)
comprise a full service securities firm and a commercial bank engaged in
securities trading and brokerage activities, as well as providing investment
banking, asset management, financing, and financial advisory services and other
commercial and investment banking products and services to a wide range of
corporations and individuals.  In the ordinary course of our trading, brokerage,
asset management, and financing activities, Morgan may at any time hold long or
short positions, and may trade or otherwise effect transactions, for our own
account or the accounts of customers, in debt or equity securities or senior
loans of the Company or any other company that may be involved in any
transaction with the Company. Morgan recognizes its responsibility for
compliance with federal securities laws in connection with such activities.


(b) In addition, Morgan may have and may in the future have investment and
commercial banking, trust and other relationships with parties other than the
Company, which parties may have interests with respect to the Company or a
transaction with the Company or any other party thereto. Without limiting the
foregoing, the Company acknowledges that, in agreeing to provide the advisory
services contemplated by the Agreement, JPMorgan reserves the right of Morgan to
pursue opportunities to arrange and/or provide new financing to other potential
parties to a transaction with the Company specifically in connection with such
transaction.  Notwithstanding anything contained herein, Morgan shall not act as
M&A financial advisor to any party (other than the Company) in connection with
any such transaction with the Company during the term of the Agreement. Although
Morgan in the course of such other relationships may acquire information about
any such transaction or such other parties, Morgan shall have no obligation to
disclose such information, or the fact that Morgan is in possession of such
information, to the Company or to use such information on the Company’s
behalf.  Furthermore Morgan may have fiduciary or other relationships whereby
Morgan may exercise voting power over securities of various persons, which
securities may from time to time include securities of the Company or others
with interests with respect to a transaction with the Company. The Company
acknowledges that Morgan may exercise such powers and otherwise perform its
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Company hereunder.


Section 4. Miscellaneous.  The Agreement may not be assigned by the Company or
JPMorgan without the prior written consent of the other. The Agreement
constitutes the entire understanding of the parties with respect to the subject
matter thereof, supersedes all prior agreements with respect thereto, may not be
amended except in writing signed by both of the parties, has been duly
authorized and executed by each of the parties hereto and constitutes the legal,
binding obligation of each such party.  The Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to principles of conflicts of law. Each of the Company and JPMorgan irrevocably
and unconditionally submits to the exclusive jurisdiction and venue of any State
or Federal court sitting in New York City over any action, suit or proceeding
arising out of or relating to this Agreement.  Each of the Company and JPMorgan
irrevocably and unconditionally waives any objection to the laying of venue of
any such action brought in any such court and any claim that any such action has
been brought in an inconvenient forum.  JPMorgan and the Company (on its own
behalf and, to the extent permitted by law, on behalf of its shareholders) each
waives any right to trial by jury in any action, claim, suit or proceeding with
respect to JPMorgan’s engagement as financial advisor under the Agreement or its
role in connection herewith.



6

--------------------------------------------------------------------------------